

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.11b
                                                            

   December 18, 2009

 




Ronald A. Fromm
Chairman and CEO




Dear Ron:
 
Section 409A to the Internal Revenue Code (“IRC”) imposes significant
limitations on amounts that are considered nonqualified deferred compensation
(“NDC”).  Some payments under your Severance Agreement may be subject to these
rules.  Therefore, in order to avoid potential negative tax implications to you,
we must amend your Severance Agreement to ensure compliance with 409A.
 
In addition, the Internal Revenue Service (“IRS”) recently amended the rules
governing the deductibility of compensation paid to top executives of a publicly
traded company.  In general, IRC Section 162(m) provides that annual
compensation in excess of $1 million is not deductible.  Performance based
compensation, however, is not subject to the $1 million limitation.  To ensure
payments made in connection with the bonus program are considered to be
performance based compensation, we need to make revisions to your agreement.
 
Accordingly, in light of the 409A and 162(m) rules’ possible impact on your
severance benefits, your Severance Agreement is amended as follows:
 
1.  
 Section 1.12 of your Severance Agreement is amended to read as follows:

 
1.12           “Termination Date” means the effective date as provided in this
Agreement of the termination of Employee’s employment with the
Company.  Employee will have a termination of employment only if he has a
separation from service determined based on all of the facts and circumstances
and in accordance with the rules and regulations issued by the Treasury
Department under Code Section 409A.
 
2.  
Section 4.1(b) of your Severance Agreement is amended to read as follows:

 
(b)           The Company shall pay, or cause to be paid, to Employee (i) in a
lump sum six (6) months after the Termination Date an amount equal to 200% of
the sum of (A) Employee’s base annual salary at the highest rate in effect at
any time during the twelve (12) months immediately preceding the Termination
Date, and (B) Employee’s targeted bonus for the current year, and (ii)
Employee’s bonus for the year of termination prorated to the Termination Date,
paid at the time such bonus would have been paid if Employee had remained
employed to the date of payment and calculated based on achievement of the
applicable performance criteria applicable to such bonus payment.
 
3.  
Section 6 of your Severance Agreement is amended to read as follows:

 
Section 6.                      Employee Expenses After Change in Control


If Employee’s employment is terminated by the Company within twenty-four (24)
months after a Change in Control and there is a dispute with respect to this
Agreement, then all Employee’s costs and expenses (including reasonable legal
and accounting fees) incurred by Employee (a) to defend the validity of this
Agreement, (b) to contest any termination for Cause, (c) to contest any
determinations by the Company concerning the amounts payable by or on behalf of
the Company under this Agreement, or (d) to otherwise obtain or enforce any
right or benefit provided to Employee by this Agreement, shall be paid by the
Company.  The Company shall make payment of such reimbursements from time to
time, but in no event later than the last day of the calendar year following the
calendar year in which such expenses are incurred, provided Employee timely
submits reasonable documentation of such expenses.  In the event Employee is not
the prevailing party in any such contest, Employee shall pay back any
reimbursements made by the Company hereunder within 30 days of final disposition
of such contest.


4.  
Section 7 of your Severance Agreement is amended to read as follows:

 
Section 7.                      Release
 
Notwithstanding anything to the contrary stated in this Agreement, no benefits
will be paid pursuant to Section 4 except under Section 4.1(a), 4.2(a) or 4.3
prior to execution by Employee of a release of the Company substantially in the
form attached as Exhibit A, with such changes as may be made by the Company in
its sole discretion in order to comply with and stay current with applicable
laws and regulations.  Unless Employee executes such release and returns it to
the Company within 45 days of his Termination Date, all benefits except under
Sections 4.1(a), 4.2(a) or 4.3 shall be forfeited.
 
5.  
Section 12.2(a) of your Severance Agreement is amended to read as follows:

 
(a)           Brown Shoe shall require any successor to all or substantially all
of the business and/or assets of the Company (whether such succession is direct
or indirect, by purchase, merger, consolidation or otherwise), prior to or upon
such succession, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.  To the extent such
transaction constitutes a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company under Code Section 409A and the rules and regulations thereunder,
failure of Brown Shoe to obtain such agreement upon or prior to the
effectiveness of any such succession shall be a material breach of this
Agreement and shall entitle Employee to benefits from the Company in the same
amounts and on the same terms as Employee would be entitled hereunder if
Employee’s employment was terminated without Cause within twenty-four (24)
months after a Change of Control.  For purposes of the preceding sentence, the
date on which any such succession becomes effective shall be deemed the
Termination Date.


6.  
A new Section 12.11 is added to your Severance Agreement as follows:

 
12.11           409A Interpretation.  With respect to those amounts payable
hereunder which are subject to Code Section 409A, this Agreement shall be
interpreted in a manner so as to be consistent with such provision and the rules
and regulations promulgated thereunder.  The Company may modify the Agreement to
the extent necessary to prevent a benefit or payment from being subject to a tax
due to noncompliance with Code Section 409A.  Notwithstanding anything herein to
the contrary, in the event that Executive is determined to be a specified
employee within the meaning of Code Section 409A, for purposes of any payment on
termination of employment hereunder, payment(s) shall be made or begin, as
applicable, on the first payroll date which is more than six months following
the date of separation from service, to the extent required to avoid any adverse
tax consequences under Code Section 409A.


Please indicate your agreement to the terms set forth above by signing a copy of
this letter and returning it to me
 
Sincerely,
 
     /s/ Sarah Stephenson
 
Sarah Stephenson
 
Vice President Total Rewards
 


 
 

   Agreed and accepted:        /s/ Ronald A.Fromm    Ronald a. Fromm      
 12/18/09    Date

 



 
 

--------------------------------------------------------------------------------

 
